DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2022 has been entered.

Status of the Claims
Claims 1-12 and 14-15 and 20-24 are currently pending and are the subject of this Office Action.  Claims 20-24 are newly added.  Claims 13 and 16-19 are canceled.  Claims 1-9, 11 and 14 are amended.   Claims 1-12, 14-15 and 20-24 are examined on their merits.



Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

New Objections
Claim Objections  
Claims 20-21 are objected to because of the following informalities:  the use of commas instead of decimals in percentage amounts of components.  This appears to be a typographical error.
Specifically, claim 20 is objected to for the use of commas in percentage amounts in section (A) lines 1, 4, 11, 13-14, 15-16.  Claim 21 is objected to for the use of commas in percentage amounts in section (A) lines 1-2, 3-4, and 5-6.  Appropriate correction is required.
Additionally, claim 21 recites “and 45 a 80% of aqueous vehicle water..”, which should be 45 to 80%. Appropriate correction is required.
Rejections Maintained/New Rejections
Claim Rejections - 35 USC §112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-12, 14-15 and 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is maintained.
Claim 1 is rejected as being indefinite in the recitation of “alpha-tocopherol (vitamin E)” at line 4 of (A), “carbomer (acrylic acid polymer)” at lines 3-4 of (B), “poloxalene (poloxamer)”at line 4 of (B), and “liquid petrolatum (liquid paraffin or mineral oil)” at lines 15-16 of (B).   A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 1 recites the broad recitation vitamin E and the claim also recites “alpha-tocopherol” which is the narrower statement of the range/limitation.  It is unclear whether claim 1 is directed to all vitamin E, and the claim is indefinite on this basis.  For the purposes of this office action the claim will be interpreted to require the broader phrase of vitamin E will be used.
Claim 1 also recites the broad recitation acrylic acid polymer and the claim also recites “Carbomer” which is the narrower statement of the range/limitation.  It is unclear whether claim 1 is directed to all acrylic acid polymers, and the claim is indefinite on this basis.  For the purposes of this office action the claim will be interpreted to require the broader phrase of acrylic acid polymer will be used.
Claim 1 also recites the broad recitation liquid paraffin or mineral oil and the claim also recites “liquid petrolatum” which is the narrower statement of the range/limitation.  It is unclear whether claim 1 is directed to all liquid paraffin or mineral oil, and the claim is indefinite on this basis.  For the purposes of this office action the claim will be interpreted to require the broader phrase of liquid paraffin or mineral oil will be used.
Claim 1 also recites the broad recitation poloxamer and the claim also recites “poloxalene” which is the narrower statement of the range/limitation.  It is unclear whether claim 1 is directed to all poloxamers, and the claim is indefinite on this basis.  For the purposes of this office action the claim will be interpreted to require the broader phrase of poloxamer will be used.
Claim 20 is rejected as being indefinite in the recitation of “alpha-tocopherol (vitamin E)” at line 3 of (A), “carbomer (acrylic acid polymer)” at line 3 of (B), “poloxalene (poloxamer)”at line 3 of (B), and “liquid petrolatum (liquid paraffin or mineral oil)” at line 14 of (B).   
In the present instance, claim 20 recites the broad recitation vitamin E and the claim also recites “alpha-tocopherol” which is the narrower statement of the range/limitation.  It is unclear whether claim 20 is directed to all vitamin E, and the claim is indefinite on this basis.  For the purposes of this office action the claim will be interpreted to require the broader phrase of vitamin E will be used.
Claim 20 also recites the broad recitation acrylic acid polymer and the claim also recites “Carbomer” which is the narrower statement of the range/limitation.  It is unclear whether claim 20 is directed to all acrylic acid polymers, and the claim is indefinite on this basis.  For the purposes of this office action the claim will be interpreted to require the broader phrase of acrylic acid polymer will be used.
Claim 20 also recites the broad recitation liquid paraffin or mineral oil and the claim also recites “liquid petrolatum” which is the narrower statement of the range/limitation.  It is unclear whether claim 20 is directed to all liquid paraffin or mineral oil, and the claim is indefinite on this basis.  For the purposes of this office action the claim will be interpreted to require the broader phrase of liquid paraffin or mineral oil will be used.
Claim 20 also recites the broad recitation poloxamer and the claim also recites “poloxalene” which is the narrower statement of the range/limitation.  It is unclear whether claim 20 is directed to all poloxamers, and the claim is indefinite on this basis.  For the purposes of this office action the claim will be interpreted to require the broader phrase of poloxamer will be used.
Claims 2-12 and 15 are rejected as being dependent on claim 1.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23 is rejected as being indefinite for failing to further limit.  Claim 21 recites in part “1 to 10% of oily vehicle liquid paraffin” and dependent claim 23 recites in part “1.0 to 10% of liquid petrolatum”.  Since “liquid petrolatum” is broader than “liquid paraffin”, dependent claim 23 is broadening the scope of claim 21 and this is a failure to further limit the claim from which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejection of claims 1-12, 14-15 and newly applied to claims 20-24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht US 2011/0027327 (2/3/2011) in view of Gupta et al. US 2009/0042846 (2/12/2009), Bennett et al. US 2006/0039985 (2/23/2006), Chen et al. US 5,763,530 (6/9/1998) and Salvemini US 2009/0099150 (4/16/2009) is maintained.         
Albrecht teaches a cosmetic or pharmaceutical composition, to be applied topically is described, which has a hydrophilic outer phase, at least one cosmetic and/or pharmaceutical active ingredient and at least one carrier substance for the active ingredient. (See Abstract).  Albrecht discloses topical compositions including those comprising methotrexate, alpha bisabolol and allantoin and pharmaceutical excipients. (See [027] and [58-59]) as called for in claims 1 and 20.   Albrecht teaches that the composition can be in combination with other topical therapies as called for in instant claim 15, and the advantages are that the composition does not irritate the skin and therefore allows for such a combination. (See [0023]).    
Albrecht discloses the individual elements of applicant's claimed combination, methotrexate, alpha bisabolol and allantoin and pharmaceutical excipients, but does not disclose their combination in an anticipatory fashion. Nevertheless, it would have been obvious to have made this combination because Albrecht teaches a composition which may contain each of the instantly recited components for its known purpose. (See [0023]). Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007).  
While Albrecht does not expressly teach that the composition is used to treat psoriasis, it does teach that anti-psoriatics can be used in the composition and the active ingredient is selected in accordance with the therapeutic problem the topical composition is to solve with its topical application, so the use of the composition to therapeutics is suggested as called for in claim 12. (See  [023]).   Albrecht teaches that methotrexate is present in an amount of 0.5 to 40% which overlaps with the 0.1 to 0.5% of claims 1 and 20. (See [0035]). Albrecht teaches that the alpha bisabolol is present in an amount of 0.5 to 40% which overlaps with the 1 to 4% of claims 1 and 20. (See [0035]).  Albrecht teaches that allantoin is present in an amount of 0.5 to 40% which overlaps with the 0.5 to 3.5% of claim 1. (See [0035]).  Albrecht teaches citric acid as called for in instant claims 1 and 20. (See [0033]).  (See Example 6 [0190]).  Albrecht also  teaches lactic acid as called for in instant claim 2. (See [0033]).   
Albrecht does not disclose mineral oil, cetostearyl alcohol, BHA, PEG stearate, glycerol, polysorbate 20, sorbitan monostearate, sodium hydroxide, disodium EDTA dihydrate and methotrexate monohydrate.  These deficiencies are made up for with the teachings of Gupta et al., Keller et al, Chen et al. and Salvemini.    
Gupta et al. (Gupta) teaches a topical delivery system for phytosterols.  The phytosterols are useful for topical application, and for the treatment of skin condition, including age spots, acne, loss of cellular antioxidants, collagen loss, loss of skin pliability, loss of skin suppleness, skin wrinkles including fine lines, oxidation, inflammatory dermatoses, topical inflammation, disturbed keratinization, and skin changes associated with aging. (See Abstract).  Gupta discloses a pharmaceutical composition for topical application that is an oil-in-water emulsion ([0112], [122])(called for in claim 1) comprises an aqueous phase of water ([0088])(called for in claims 10, 20, 21 and 23), 0.01 to 5% BHA ([0112])(called for in s 4, 20, 21 and 23), glycerol ([0141])(called for in claims 14,  20, 21 and 23) and an oil phase of 1 to 10% cetostearyl alcohol ([0098])(called for in claims 8, 14, 20, 21 and 23), 0.05 to 15% PEG stearate [0130], 2.0% polysorbate ([0190])(called for in claims 14, 20, 21 and 23) and 2% fatty acid ester ([134]) and 0.1 to 10% mineral oil ([103])(called for in claims 1, 20, 21 and 23) as called for in claims 14, 20, 21 and 23. (See [0122] and [0112]).  This is an aqueous phase comprising antioxidant agent, chelant agent, wetting agent and aqueous vehicle and an oily phase consisting of emulsifying agent, surfactant agent and oily vehicle as called for in claims 1, 20, 21 and 23.  
The water is present in an amount of 79.5% which falls within the 45 to 80% of water called for in claim 1. (See [0187]).  BHA is present in an amount of 0.01 to 5% which is the same range as that called for in claims 1, 20, 21 and 23. (See [0112]).   1 to 10% cetostearyl alcohol overlaps with the 5 to 20% called for in claim 1. (See [0098]). PEG stearate is present in an amount of 0.05 to 15% which overlaps with the 5 to 20% called for in claims 1, 20, 21 and 23. (See [0130]).  2.0% polysorbate ([0190]) and 2% fatty acid ester ([0134]) fall within the 0.5 to 5% surfactant agent called for in claim 1.  0.1 to 10% mineral oil overlaps with the 1.0 to 10% oily vehicle called for in claim 1.  (See [0103]).    Glycerol is described as a moisturizer (see [0141]) and other moisturizers or components designed to enhance skin moisturization are taught to be present in an amount of from 1 to 20% which overlaps with the 1 to 20% wetting agent called for in claim 1. (See [0103] and [0141]).  The amount of the oil/water emulsion described in Gupta overlaps with the range of ratios of 15/85 to 35/65 called for in claim 1 and also overlaps with the range of ratios of 30/70 to 20/80 called for in instant claim 14.  Sodium hydroxide is taught as called for in claims 14 and 20. (See Example 6).
Bennett et al. (Bennett) teaches a composition containing methotrexate particles in liquid crystal form suitable for inhalation. (See Abstract).   Bennett teaches micronized methotrexate particles as called for in claims 1 and 20. (See Abstract).  The size of the methotrexate particles is less than 10 microns, which overlaps with the from 2 to 10 microns as called for in claims 1 and 20.  (See claim 5).  Bennett teaches that particles at this size are suitable for pulmonary administration. (See [0015]).   
Chen et al. (Chen) teaches stable compositions comprising a blend of at least two inverse emulsions, at least one of which is a polymeric microemulsion, provide effective flocculating performance over time.  (See Abstract).  The Chen compositions may comprise disodium EDTA dehydrate as called for in claims 5, 14 and 20. (See Example 20).  EDTA is present in the emulsion in an amount of 0.04% which falls within the 0.01 to 1.0% called for in claims 1, 14 and 20. (See Example 20).   Chen also teaches sorbitan monostearate as called for in claims 14 and 20.  (See Example 19).  Chen teaches that its emulsions have superior performance in various flocculation applications and have wide ranging use. (See col. 3, lines 1-16).   
Salvemini teaches compositions for treating inflammatory conditions comprising methotrexate.   (See Abstract).  Salvemini teaches the use of methotrexate monohydrate as called for in claims 1 and 20. (See Abstract and [277]).  Salvemini teaches that its composition provides enhanced treatment for inflammatory diseases or disorders. (See [0009]).  
With respect to claim 22, the recitation of “wherein said composition is used in the treatment of psoriasis, atopic dermatitis or chronic eczemas” is a statement of intended use that does not limit its structure relative to the composition of the prior art and thus does not establish patentability.
With respect to claim 24, the recitation of “wherein said composition is used alone or in combination with other topical or systemic therapies” is a statement of intended use that does not limit its structure relative to the composition of the prior art and thus does not establish patentability. 
It would have been prima facie obvious for one of ordinary skill in the art making the Albrecht composition to add 0.1 to 10% mineral oil, 1 to 10% cetostearyl alcohol, 0.01 to 5% BHA, 0.05 to 15% PEG stearate, 1 to 20% glycerol, 2.0% polysorbate 20 and sodium hydroxide in order to have the wide range of applicable uses that Gupta teaches, add 0.04% disodium EDTA dehydrate and 2% sorbitan monostearate in order to have the superior performance in flocculation applications and wide ranging use that Chen teaches and micronize the methotrexate to a particle size of less than 10 microns in order to allow the topical composition to be suitable for pulmonary administration as taught by Bennett.
It would have been prima facie obvious for one of ordinary skill in the art making the Albrecht composition to use methotrexate monohydrate as taught by Salvemini in order to provide a composition which had the ability to provide enhanced treatment to treat inflammatory diseases or disorders.  


Response to Arguments
Applicants’ arguments of November 10, 2022 and the November 10, 2022 Affidavit of Dante Alario Junior have been fully considered are found to be only partly persuasive.  
Applicants note the amendments to the claims.  Although Applicants do not cite where support can be found.  Support for the amendments to claim 1 and the new claims appears to find support in the original claims as filed, namely claims 1-12.
Applicants assert that the claimed methotrexate composition is a novel and unobvious topical composition that is not disclosed or suggested in the cited prior art references.  In addition, the present composition obtains superior and unexpected benefits not possible using prior art compositions.  
Applicants argue that the instant claims are not disclosed or suggested by Albrecht because it is very different from Applicant’s claimed invention.  Specifically, Albrecht at most teaches a composition with a very specific type of structure for topical administration.  This composition has a hydrophilic outer phase, at least one active ingredient wherein the carrier forms at least two lamellar sandwich-like membrane layers arranged in parallel with an inert layer in between.  Albrecht’s specific composition has intrinsic characteristics that do not suggest the claimed invention and are not encompassed by the amended claims.  Albrecht only speculates about multiple active ingredients but exemplifies only a single active ingredient.  Applicant agrees that bisabolol, allantoin and methotrexate are taught but asserts that they are only mentioned in a long list of possible active ingredients.  Additionally, the ingredients are cited as alternatives in paragraph [0027] and not in combination.  
Applicant asserts that because bisabolol, allantoin and methotrexate are not taught together or exemplified in Albrecht, the skilled artisan would not be motivated to develop a composition as claimed.  The compositions described in Albrecht have different penetration/permeation properties in that the Albrecht compositions were designed for rapid skin penetration and permeation and to make the active agent systemically available, whereas the instant compositions limits such skin penetration and permeation and achieves the objective of avoiding such systemic availability. 
There is no disclosure in Gupta, Bennet, Chen and Salvemini that makes up for this deficiency, according to Applicants.  Specifically, there is no disclosure of methotrexate, bisabolol and allantoin in combination in Gupta, Bennet, Chen and Salvemini.  

 
Applicants’ obviousness arguments have been carefully reviewed and are found to be partly persuasive.  
As described in the Affidavit of Dante Alario Junior, the instantly claimed invention does appear to have some good  results as shown in Example 3 of the instant specification.  However, Applicants’ assertion that its claimed invention demonstrates superior and unexpected results is not found to be persuasive because it is not a comparison with the closest prior art.  The comparison in the specification is against a formulation that contains only one isolated active (methotrexate or alpha bisabolol).  This is not the closest prior art, and the comparison must be to the closest prior art.  See MPEP 716.02(e).   Albrecht, the closest prior art, teaches the combination of an anti-inflammatory agent and an immunosuppressive agent.  Specifically, Albrecht discloses topical compositions including those comprising methotrexate, alpha bisabolol and allantoin and pharmaceutical excipients.  In order for the comparison to be proper, a comparison against at least the combination of bisabolol and methotrexate must be made.
It should also be noted that Albrecht suggests that the combination of anti-inflammatory agents (e.g, bisabolol and allantoin) and an immunosuppressive agent including methotrexate may be responsible for the unexpected effect. (See Albrecht [0027]).  Albrecht appears to be attributing the unexpected effect to the combination of the three actives, since in Albrecht’s comparison on the bottom of page 19, the formulations appear to be otherwise the same. 


  With the exception of claims 21-24, the claims are not commensurate in scope with the composition whose experimental results are shown in Example 3.   For example, claim 1 is not commensurate in scope with the composition that gives these experimental results.  Claim 1 is directed to multiple choices for antioxidant agent, chelant agent, wetting agent, acidifying agent, alkalinizing agent and preservative.  Claims 2-11 also have most of these same multiple choices.   
Thus, the claims are much broader and cover much more than just the inventive compositions that are tested.  All showing of secondary considerations of obviousness must be commensurate in scope with the claims.  Unexpected results must be commensurate in scope with the claims which the evidence is offered to support.  See In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 196 (CCPA 1980).  See MPEP 716.02(d). 
Applicants’ argument that a skilled artisan would not have had any motivation to combine the teachings of Albrecht itself to arrive at the combination of bisabolol, allantoin and methotrexate because these active ingredients are not taught together or exemplified in Albrecht as claimed is not found to be persuasive.  Contrary to Applicants’ assertion a lack of examples of methotrexate, bisabolol and methotrexate in combination in Albrecht is not persuasive.  Albrecht teaches these active ingredients as suitable active ingredients to be used in its compositions and it teaches that multiple actives may be used in its compositions.  It does not need to exemplify this combination in order to teach and motivate it.  As explained in the rejection above, it would have been obvious to have made this combination because Albrecht teaches a composition which may contain each of the instantly recited components for its known purpose. (See [0023]). Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007).  
Applicants’ argument that in paragraph [0027] bisabolol, allantoin and methotrexate are taught to be used as alternatives and not in combination is also not found to be persuasive.  At the end of paragraph [0027] Albrecht states that “wherein of course the inventive composition can also have several of the previously listed active ingredients.” (See [0027]).  Therefore Albrecht expressly contemplates the use of multiple active ingredients in combination, including the anti-inflammatory actives of bisabolol and allantoin and an immunosuppressive agent including methotrexate.  Further, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).    
  
Applicants’ argument that Albrecht differs from the instantly claimed invention in that it is designed to have the active agent be released systemically as opposed to just in the epidermis is not found to be persuasive because what matters is the objective reach of the claims.  The claims are directed to a composition and the objective reach of the claims does not take into consideration the intent of the claimed invention.  The objective reach of the claims is what matters.  There is no claim language directed to the release of the active agent.  The claim language is directed to a composition containing certain components in certain amounts in combination.  The teachings of Albrecht in combination with the teachings of the other prior art references as described in the rejection above read on the objective reach of the claims.  


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619